AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oS Page 1 of 1
2 =

fo UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA .

Sate

United States of America JUDGMENT IN A CRIMINAL CASE
¥y, (For Offenses Committed On or After November 1, 1987):
Luis Armando Bautista-Hernandez _ Case Number: 3:19-mj-23094
| Stephen Patrick White

 

Defendant's Attorney

REGISTRATION NO, 87864298

THE DEFENDANT:
X] pleaded guilty to count(s) 1 of Complaint

 

(1 was found guilty to count(s) |

 

after a plea of not guilty.
_ Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense ~ Count Number(s)

 

 

8:1325 ILLEGAL ENTRY (Misdemeanor) , Se 1
L] The defendant has been found not guilty on count(s)
[) Count(s) _. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of. Prisons to » be
imprisoned for a term of:

XO TIMESERVED oOo. days

 

Ki Assessment: $10 WAIVED XX Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. -

[) Court recommends defendant be deported/removed with relative, ___ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any.change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution; the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic. circumstances.

Friday, August 2, 2019

 

. Date of Imposition of Sentence
i= BY a LEE
Received io a

buswi — HONORABLE BARRY M. KURREN
_ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | . 7 | - a 3:19-mj-23094

=

 
